DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 18, 2021. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, 10, 15, 18, and 20 are objected to because of the following informalities:  
a.	Each of claims 1 and 10 recites the stored ground truth data and should recite the ground truth data;
b.	Each of claims 8 and 18 recites a path planner and should recite the path planner;
c.	Each of claims 15 and 20 recites a position of the second location relative to the vehicle and should recite the position of the second location relative to the vehicle.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 7, 10, 16-17, and 20 along with the corresponding dependent claims 2-6, 8-9, 11-15, and 18-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of the independent claims 1, 10, and 20 recites some rendition of a method of using surround view for calculating coordinates for localization of a vehicle in the preamble. It is unclear how the body of the claim is directed toward calculating coordinates let alone calculating coordinates for localization of a vehicle. Examiner suggests updating the preamble to reflect the body of the claims.

Each of claims 7 and 17 recites based on a second predetermined amount of time that the future operating state will be engaged. It is unclear how this limitation fits into the claim. It appears to be a fragment limitation which Examiner is interpreting, for purposes of this Action, to mean that a future operating state will be engaged for a predetermined amount of time.

Claim 1 recites the limitation the vehicle positioning systems. There is insufficient antecedent basis for this limitation in the claim. Claim 16 is rejected under essentially the same reasoning. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0303849 (hereinafter, “Hafner”).

Regarding claim 1, Hafner discloses a method of using surround view for calculating coordinates for localization of a vehicle (see at least Fig. 5 and the publication generally), the method comprising: 
continuously receiving optical data from an optical sensing system having one or more cameras (see at least [0183]; video images (i.e., continuous optical data) may be received via one or more cameras); 
detecting ground truth data within the optical data (see at least [0183] and [0379]-[0381]; video images (i.e., continuous optical data) may be received via one or more cameras which are used at least to detect the trailer behind the vehicle (i.e., ground truth data)); 
storing the ground truth data within a memory (see at least [0178] and [0182]; the image processing routines which include detection of ground truth data may be stored within a memory); 
utilizing a path planner to calculate a first path from a first location to a second location different from the first location based on the stored ground truth data (see at least Fig. 54 and [0379]-[0381]; a trajectory planner (i.e., path planner) may be used to calculate a first path from a first location to a second location based at least on the detected ground truth data); 
moving the vehicle from the first location to the second location along the first path (see at least Fig. 69 and [0379]-[0381]; the vehicle may be moved from the starting point to a first waypoint along a first curvature trajectory); 
tracking a position of the second location relative to the vehicle as the vehicle is moved (see at least [0379]-[0381]; the position of the vehicle relative to the waypoint may be tracked as the vehicle moves along the first curvature trajectory); 
predicting the position of the second location relative to the vehicle based on a current operating state of the vehicle positioning systems and the first path (see at least [0379]; the trajectories of the vehicle are planned and positions are predicted relative to the goal position); and 
periodically adjusting the first path in response to the optical data as the vehicle moves between the first location and the second location (see at least [0380]; the trajectory is continuously updated based on changes to the position of the vehicle).

Regarding claim 2, Hafner discloses all of the limitations of claim 1. Additionally, Hafner discloses wherein storing the ground truth data further comprises: 
storing the ground truth data within memory comprising one or more of a flash memory, an embedded multimedia card (EMMC) flash memory, and a random access memory (see at least [0178] and [0182]; the image processing routines which include detection of ground truth data may be stored within a memory such as, for example, RAM).

Regarding claim 9, Hafner discloses all of the limitations of claim 1. Additionally, Hafner discloses wherein continuously receiving optical data from an optical sensing system further comprises: 
continuously receiving optical data from the optical sensing system, wherein the optical sensing system comprises one or more cameras mounted in a separate location from the vehicle (see at least [0112]; one or more of the cameras may be attached to the hitch of the trailer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner in view of U.S. Pub. No. 2020/0294310 (hereinafter, “Lee”).

Regarding claim 3, Hafner discloses all of the limitations of claim 1. However, Hafner discloses wherein detecting ground truth data further comprises: 
generating a coordinate system having an origin defined by a predetermined point location on the vehicle (see at least Fig. 36, [0262], and [0370]; a localized coordinate system may be used which may, for example, be located at the hitch of a vehicle). However, Hafner does not explicitly teach detecting one or more parking spots within the ground truth data.
Lee, in the same field of endeavor, teaches
detecting one or more parking spots within the ground truth data (see at least [0005] and [0029]; parking spots may be detected via ground truth data collected via one or more cameras).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Lee in order to facilitate parking in addition to the other navigable features disclosed in Hafner; see Lee at least at [0005].

Regarding claim 4, Hafner discloses and Lee teaches all of the limitations of claim 3. Additionally, Lee, in the same field of endeavor, teaches wherein detecting ground truth data further comprises: 
determining coordinates of four or more points within the ground truth data, the four or more points defining corners of each of the one or more parking spots (see at least [0005], [0029], and [0054]; the skewed polygon comprises at least four corners of a parking space and each of the corners is defined by coordinates).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Lee in order to facilitate parking in addition to the other navigable features disclosed in Hafner; see Lee at least at [0005].

Regarding claim 5, Hafner discloses and Lee teaches all of the limitations of claim 3. Additionally, Hafner discloses wherein tracking a position of the second location relative to the vehicle as the vehicle is moved further comprises: 
continuously tracking a current position of the second location relative to the vehicle, wherein the current position of each of the second location and the vehicle are tracked within the optical data (see at least [0183] and [0379]-[0388]; the position of the vehicle relative to each waypoint is continuously tracked via at least the optical data).

Regarding claim 6, Hafner discloses and Lee teaches all of the limitations of claim 3. Additionally, Hafner discloses wherein predicting the position of the second location further comprises: 
determining a current position of the vehicle within the optical data (see at least [0183] and [0388]; a current position of the vehicle may be determined via at least the optical data); 
determining a current operating state of the vehicle positioning systems (see at least [0388]; a current state of the vehicle within the vehicle positioning system may be determined); and 
extrapolating the position of the vehicle at a subsequent time step based on the current position and current operating state, and a predetermined amount of time between a current time step and the subsequent time step (see at least Fig. 57- Fig. 61D, [0183], [0348], and [0388]; the efficiency of the path (i.e., difference between the desired and actual path) is displayed at least in Figs. 60A-60B and 61A-61B via the change in curvature and hitch over time (i.e., at different time intervals) and, as described at least in Fig. 57 and [0348], the command path is continuously altered based on the feedback of the efficiency of the path via the periodic updates of information regarding the current vehicle state).

Regarding claim 7, Hafner discloses and Lee teaches all of the limitations of claim 6. Additionally, Hafner discloses predicting the position of the second location further comprises: 
determining a future operating state of the vehicle positioning systems (see at least [0368]; the trajectory planner may determine a first, second, and third operating state of which any may be considered a future operating state if the determination occurs before execution of the path); and 
extrapolating the position of the vehicle at the subsequent time step based on the current operating state of the vehicle positioning systems, the current position of the vehicle within the optical data, and the predetermined amount of time between the current time step and the subsequent time step (see at least Fig. 57- Fig. 61D,  [0183], [0348], [0368], [0388], and the publication generally; the efficiency of the path (i.e., difference between the desired and actual path) is displayed at least in Figs. 60A-60B and 61A-61B via the change in curvature and hitch over time and, as described at least in Fig. 57 and [0348], the command path is continuously altered based on the feedback of the efficiency of the path. Any of the changes may be considered a new path (i.e., a second path different from the first path). The subsequent timestep may be any timestep after the first timestep); and 
based on a second predetermined amount of time that the future operating state will be engaged (see at least Fig. 57- Fig. 61D,  [0183], [0348], [0368], [0388]; the trajectory planner may be based on a predetermined amount of time that the, for example, second operating mode is engaged).

Regarding claim 8, Hafner discloses and Lee teaches all of the limitations of claim 3. Additionally, Hafner discloses wherein utilizing a path planner further comprises: 
determining a first path efficiency of the first path at a plurality of periodic time steps based on a current vehicle position and orientation along the first path (see at least Fig. 57- Fig. 61D and [0348]; the efficiency of the path (i.e., difference between the desired and actual path) is displayed at least in Figs. 60A-60B and 61A-61B via the change in curvature and hitch over time (i.e., at different time intervals) and, as described at least in Fig. 57 and [0348], the command path is continuously altered based on the feedback of the efficiency of the path); 
selectively determining a second path different from the first path based on the first path efficiency at each of the plurality of periodic time steps (see at least Fig. 57- Fig. 61D and [0348]; the efficiency of the path (i.e., difference between the desired and actual path) is displayed at least in Figs. 60A-60B and 61A-61B via the change in curvature and hitch over time and, as described at least in Fig. 57 and [0348], the command path is continuously altered based on the feedback of the efficiency of the path. Any of the changes may be considered a new path (i.e., a second path different from the first path));…
wherein the second path is determined when the first path efficiency falls below a predetermined threshold value (see at least Fig. 57- Fig. 61D and [0348]; the efficiency of the path (i.e., difference between the desired and actual path) is displayed at least in Figs. 60A-60B and 61A-61B via the change in curvature and hitch over time and, as described at least in Fig. 57 and [0348], the command path is continuously altered based on the feedback of the efficiency of the path. Any of the changes may be considered a new path (i.e., a second path different from the first path))…. 
Additionally, Lee, in the same field of endeavor, teaches generating a first confidence value for the first path, wherein the first confidence value increases as the vehicle moves closer to the second location along the first path, wherein the second location is one or more of the parking spots within the ground truth data (see at least [0005], [0052], and [0054]-[0055]; confidence values may be generated based on the determination of whether the second location is in fact a parking spot as per the ground truth data which takes into account displacement (i.e., distance between the camera and the corners of the potential parking space)); and …
the second path terminates at a second of the one or more of the parking spots within a detection range of the optical sensing system (see at least Fig. 6, [0047], [0065], and [0091]-[0092]; the path may lead to a parking space which is considered the second location and is sensed by at least one or more cameras).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Lee in order to facilitate parking in addition to the other navigable features disclosed in Hafner; see Lee at least at [0005].

Regarding claim 10, Hafner discloses a method of using surround view for calculating coordinates for localization of a vehicle (see at least Fig. 5 and the publication generally), the method comprising: 
continuously receiving optical data from an optical sensing system having one or more cameras (see at least [0183]; video images (i.e., continuous optical data) may be received via one or more cameras), each camera having a predetermined detection range (Examiner notes that having a detection range is inherent to any/all cameras); 
detecting ground truth data within the optical data (see at least [0183] and [0379]-[0381]; video images (i.e., continuous optical data) may be received via one or more cameras which are used at least to detect the trailer behind the vehicle (i.e., ground truth data)); 
generating a coordinate system (see at least Fig. 36, [0262], and [0370]; a localized coordinate system may be used which may, for example, be located at the hitch of a vehicle); 
…storing the ground truth data within a memory (see at least [0178] and [0182]; the image processing routines which include detection of ground truth data may be stored within a memory);  
utilizing a path planner to calculate a first path from a first location to a second location different from the first location based on the stored ground truth data (see at least Fig. 54 and [0379]-[0381]; a trajectory planner (i.e., path planner) may be used to calculate a first path from a first location to a second location based at least on the detected ground truth data);  
moving the vehicle from the first location to the second location along the first path(see at least Fig. 69 and [0379]-[0381]; the vehicle may be moved from the starting point to a first waypoint along a first curvature trajectory);  
tracking a position of the second location relative to the vehicle as the vehicle is moved (see at least [0379]-[0381]; the position of the vehicle relative to the waypoint may be tracked as the vehicle moves along the first curvature trajectory);  
predicting the position of the second location relative to the vehicle (see at least [0379]; the trajectories of the vehicle are planned and positions are predicted relative to the goal position); and 
periodically adjusting the first path in response to the optical data as the vehicle moves between the first location and the second location (see at least [0380]; the trajectory is continuously updated based on changes to the position of the vehicle). However, Hafner does not explicitly teach assigning coordinates within the coordinate system to corners of one or more parking spots within the ground truth data. 
Lee, in the same field of endeavor, teaches assigning coordinates within the coordinate system to corners of one or more parking spots within the ground truth data (see at least [0005], [0029], and [0054]; parking spots may be detected via ground truth data collected via one or more cameras via the four corners of the parking space which may be represented by coordinate points).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Lee in order to facilitate parking in addition to the other navigable features disclosed in Hafner; see Lee at least at [0005].

Regarding claim 11, Hafner discloses and Lee teaches all of the limitations of claim 10. Additionally, Hafner discloses wherein detecting ground truth data within the optical data further comprises: 
optically scanning a predetermined area around the vehicle (see at least [0183] and [0379]-[0388]; the position of the vehicle relative to each waypoint is continuously tracked via at least the optical data. The predetermined area is considered the detection range of the corresponding sensors/cameras). 
Additionally, Lee, in the same field of endeavor, teaches detecting one or more parking spots within the ground truth data (see at least [0005] and [0029]; parking spots may be detected via ground truth data collected via one or more cameras).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Lee in order to facilitate parking in addition to the other navigable features disclosed in Hafner; see Lee at least at [0005].

Regarding claim 12, Hafner discloses and Lee teaches all of the limitations of claim 12. Additionally, Hafner discloses wherein storing the ground truth data further comprises: 
storing the ground truth data within memory comprising one or more of a flash memory, an embedded multimedia card (EMMC) flash memory, and a random access memory (see at least [0178] and [0182]; the image processing routines which include detection of ground truth data may be stored within a memory such as, for example, RAM).

Regarding claim 13, Hafner discloses and Lee teaches all of the limitations of claim 12. Additionally, Hafner discloses wherein generating a coordinate system further comprises: 
utilizing a predetermined point location on the vehicle as an origin of the coordinate system (see at least Fig. 36, [0262], and [0370]; a localized coordinate system may be used which may, for example, be located at the hitch of a vehicle).

Regarding claim 14, Hafner discloses and Lee teaches all of the limitations of claim 12. Additionally, Lee, in the same field of endeavor, teaches 
determining coordinates of four or more points within the ground truth data, the four or more points defining the corners of each of the one or more parking spots (see at least [0005], [0029], and [0054]; the skewed polygon comprises at least four corners of a parking space, and each of the corners is defined by coordinates).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Lee in order to facilitate parking in addition to the other navigable features disclosed in Hafner; see Lee at least at [0005].

Regarding claim 15, Hafner discloses and Lee teaches all of the limitations of claim 12. Additionally, Hafner discloses wherein tracking a position of the second location relative to the vehicle as the vehicle is moved further comprises: 
continuously tracking a current position of the second location relative to the vehicle, wherein the current position of each of the second location and the vehicle are tracked within the optical data (see at least [0183] and [0379]-[0388]; the position of the vehicle relative to each waypoint is continuously tracked via at least the optical data).

Regarding claim 16, Hafner discloses and Lee teaches all of the limitations of claim 15. Additionally, Hafner discloses wherein predicting the position of the second location relative to the vehicle further comprises: 
determining a current position of the vehicle within the optical data (see at least [0183] and [0388]; a current position of the vehicle may be determined via at least the optical data);  
determining a current operating state of the vehicle positioning systems (see at least [0388]; a current state of the vehicle within the vehicle positioning system may be determined);  and 
extrapolating the position of the vehicle at a subsequent time step based on the current position and current operating state, and a predetermined amount of time between a current time step and the subsequent time step (see at least Fig. 57- Fig. 61D, [0183], [0348], and [0388]; the efficiency of the path (i.e., difference between the desired and actual path) is displayed at least in Figs. 60A-60B and 61A-61B via the change in curvature and hitch over time (i.e., at different time intervals) and, as described at least in Fig. 57 and [0348], the command path is continuously altered based on the feedback of the efficiency of the path via the periodic updates of information regarding the current vehicle state).

Regarding claim 17, Hafner discloses and Lee teaches all of the limitations of claim 16. Additionally, Hafner discloses wherein predicting the position of the second location relative to the vehicle further comprises: 
determining a future operating state of the vehicle positioning systems (see at least [0368]; the trajectory planner may determine a first, second, and third operating state of which any may be considered a future operating state if the determination occurs before execution of the path); and
extrapolating the position of the vehicle at a subsequent time step based on a current operating state of the vehicle positioning systems, the current position of the vehicle within the optical data, and a predetermined amount of time between the current time step and the subsequent time step (see at least Fig. 57- Fig. 61D,  [0183], [0348], [0368], [0388], and the publication generally; the efficiency of the path (i.e., difference between the desired and actual path) is displayed at least in Figs. 60A-60B and 61A-61B via the change in curvature and hitch over time and, as described at least in Fig. 57 and [0348], the command path is continuously altered based on the feedback of the efficiency of the path. Any of the changes may be considered a new path (i.e., a second path different from the first path). The subsequent timestep may be any timestep after the first timestep); and
based on a second predetermined amount of time that the future operating state will be engaged (see at least Fig. 57- Fig. 61D,  [0183], [0348], [0368], [0388]; the trajectory planner may be based on a predetermined amount of time that the, for example, second operating mode is engaged).

Regarding claim 18, Hafner discloses and Lee teaches all of the limitations of claim 10. Additionally, Hafner discloses wherein utilizing a path planner further comprises: 
determining a first path efficiency of the first path at a plurality of periodic time steps based on a current vehicle position and orientation along the first path (see at least Fig. 57- Fig. 61D and [0348]; the efficiency of the path (i.e., difference between the desired and actual path) is displayed at least in Figs. 60A-60B and 61A-61B via the change in curvature and hitch over time (i.e., at different time intervals) and, as described at least in Fig. 57 and [0348], the command path is continuously altered based on the feedback of the efficiency of the path);
selectively determining a second path different from the first path based on the first path efficiency at each of the plurality of periodic time steps (see at least Fig. 57- Fig. 61D and [0348]; the efficiency of the path (i.e., difference between the desired and actual path) is displayed at least in Figs. 60A-60B and 61A-61B via the change in curvature and hitch over time and, as described at least in Fig. 57 and [0348], the command path is continuously altered based on the feedback of the efficiency of the path. Any of the changes may be considered a new path (i.e., a second path different from the first path)) …wherein the second path is determined when the first path efficiency falls below a predetermined threshold value (see at least Fig. 57- Fig. 61D and [0348]; the efficiency of the path (i.e., difference between the desired and actual path) is displayed at least in Figs. 60A-60B and 61A-61B via the change in curvature and hitch over time and, as described at least in Fig. 57 and [0348], the command path is continuously altered based on the feedback of the efficiency of the path. Any of the changes may be considered a new path (i.e., a second path different from the first path))…. Additionally, Lee teaches
generating a confidence value for the first path and the second path, wherein the confidence value increases as the vehicle moves closer to the second location along the first path or the second path, wherein the second location is one or more of the parking spots within the ground truth data (see at least [0005], [0052], and [0054]-[0055]; confidence values may be generated based on the determination of whether the second location is in fact a parking spot as per the ground truth data which takes into account displacement (i.e., distance between the camera and the corners of the potential parking space)); and
… the second path terminates at a second of the one or more of the parking spots within a detection range of the optical sensing system (see at least Fig. 6, [0047], [0065], and [0091]-[0092]; the path may lead to a parking space which is considered the second location and is sensed by at least one or more cameras).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Lee in order to facilitate parking in addition to the other navigable features disclosed in Hafner; see Lee at least at [0005].

Regarding claim 19, Hafner discloses and Lee teaches all of the limitations of claim 10. Additionally, Hafner discloses wherein continuously receiving optical data from an optical sensing system having one or more cameras further comprises: 
continuously receiving optical data from the optical sensing system, wherein the optical sensing system comprises one or more cameras mounted in a separate location from the vehicle (see at least [0112]; one or more of the cameras may be attached to the hitch of the trailer).

Regarding claim 20, Hafner discloses a system utilizing surround view for calculating coordinates for localization of a vehicle, the system comprising: 
a vehicle having a throttle system, a braking system, a transmission system, and a steering system (see at least [0125] and [0158]); 
each of the throttle system, braking system, transmission system, and steering system providing directional control of the vehicle (see at least [0125] and [0158]; each system provides directional control of the vehicle); 
a control module disposed within the vehicle and having a processor, a memory, and one or more input/output (1/O) ports (see at least [0108], [0122], [0218], and [0225]); 
the I/O ports receiving input data from one or more sensors and actuators, and the I/O ports transmitting output data to one or more actuators of the vehicle (see at least Fig. 13, [0108]-[0109], [0122], [0125], [0158], [0218], and [0225]; while I/O ports are not specifically recited, the recited interactions of the systems require I/O ports for communication purposes); 
the processor executing programmatic control logic stored within the memory (see at least [0108], [0122], [0218], [0225], and the publication generally), the programmatic control logic comprising: 
a first control logic continuously receiving optical data from an optical sensing system having one or more cameras (see at least [0183]; video images (i.e., continuous optical data) may be received via one or more cameras);  
a second control logic continuously receiving optical data from an optical sensing system having one or more cameras(see at least [0183]; video images (i.e., continuous optical data) may be received via one or more cameras), each camera having a predetermined detection range (Examiner notes that having a detection range is inherent to any/all cameras);  
a third control logic detecting ground truth data within the optical data (see at least [0183] and [0379]-[0381]; video images (i.e., continuous optical data) may be received via one or more cameras which are used at least to detect the trailer behind the vehicle (i.e., ground truth data));  
a fourth control logic generating a coordinate system (see at least Fig. 36, [0262], and [0370]; a localized coordinate system may be used which may, for example, be located at the hitch of a vehicle);…  
a sixth control logic storing the ground truth data within the memory (see at least [0178] and [0182]; the image processing routines which include detection of ground truth data may be stored within a memory);   
a seventh control logic utilizing a path planner to calculate a first path from a first location to a second location different from the first location based on the ground truth data stored in the memory (see at least Fig. 54 and [0379]-[0381]; a trajectory planner (i.e., path planner) may be used to calculate a first path from a first location to a second location based at least on the detected ground truth data);   
an eighth control logic moving the vehicle from the first location to the second location along the first path (see at least Fig. 69 and [0379]-[0381]; the vehicle may be moved from the starting point to a first waypoint along a first curvature trajectory);  
a ninth control logic tracking a position of the second location relative to the vehicle as the vehicle is moved (see at least [0379]-[0381]; the position of the vehicle relative to the waypoint may be tracked as the vehicle moves along the first curvature trajectory);  
a tenth control logic predicting a position of the second location relative to the vehicle (see at least [0379]; the trajectories of the vehicle are planned and positions are predicted relative to the goal position); and
an eleventh control logic periodically adjusting the first path in response to the optical data as the vehicle moves between the first location and the second location (see at least [0380]; the trajectory is continuously updated based on changes to the position of the vehicle). However, Hafner does not explicitly teach a fifth control logic assigning coordinates within the coordinate system to corners of one or more parking spots within the ground truth data (see at least [0005], [0029], and [0054]; parking spots may be detected via ground truth data collected via one or more cameras via the four corners of the parking space which may be represented by coordinate points).  
Lee, in the same field of endeavor, teaches a fifth control logic assigning coordinates within the coordinate system to corners of one or more parking spots within the ground truth data (see at least [0005], [0029], and [0054]; parking spots may be detected via ground truth data collected via one or more cameras via the four corners of the parking space which may be represented by coordinate points).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Hafner with the teachings of Lee in order to facilitate parking in addition to the other navigable features disclosed in Hafner; see Lee at least at [0005].

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2019/0088148 which relates to localization of vehicles in at least parking lots.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663